The opinion of the court was delivered by
Redfield, Ch. J.
The question here is whether certain farming tools, as pitchforks, iron shovel, potatoe hook, scythe and snath, spade, dungfork and common axe; and certain other tools, as adz, hatchet, broad axe, augurs, are exempt from attachment.
The statute is, that “ such suitable apparel, bedding, tools, &c., as may be necessary for upholding life,” shall be exempt from attachment and levy of execution. The term necessary in this *250connection has been construed to mean convenient or useful, and that has been deemed convenient or useful which a man procures for his own personal use, unless extravagant. And ten dollars in all for tools of this character could not be esteemed such, if they are of the character to which the statute refers.
The word tools in this statute has long been held to extend to such farming tools as are used by hand, and to include hoes, axes, pitchforks, shovels, spades, scythes, snaths, cradles, dungforks, and other tools of that character. But it is not to include machinery, or implements used by oxen and horses, as carts, plows, harrows, mowers and reapers, &c. We think this is the sound and reasonable construction of the statute.
And we see no reason why one who carries on farming to any extent, as this plaintiff did, should not have an adz, broad axe, augers and’ such simple mechanic tools exempt from attachment as are indispensable for repairing farming implements, and which he procures for his own use, and which he in fact uses as much as a mechanic. He is or may be compelled to perform such mechanical work in order to get along with his ordinary farming operations, and if so he must have the tools, and should hold them exempt from levy of execution.
Judgment affirmed.